EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.
U.S. Patent No. 6,092,058 (Smyth)(previously cited) discloses a method that includes a human operator responding to a repetitive set of displayed stimuli for which he or she has been instructed to make specific decisions while his or her visual responses, skin surface potential measurements, and decision responses, made apparent by motor actions, are recorded.  The potential measurements are used to construct event average evoked potentials for the decision responses including missed responses and errors as separate categories.  The EEG is first corrected for artifacts using estimating and smoothing filtering and time-locked to the displayed stimulus.  The EEGs for the same decision responses are then event averaged to estimate the average evoked potentials for the different decision cases.
U.S. Patent Application Publication No. 2014/0347265 (Aimone)(previously cited) discloses a method of calibrating a wearable computing device in which a pre-determined set of exercises are conducted where brainwave data is collected from the students.  The exercises can include math problems, focused attention on breath, just simply to relax, recall a painful memory, recall a happy memory, recall a time that somebody made you angry, etc.  In addition, the calibration may also provide stimulus to the students in the form of normal tones interspersed randomly with tones that have distinct characteristics.  The student may be asked to note when they perceive these oddball tones.  The amplitude, duration and latency of a student’s brainwave reaction, i.e. event related potential, is related to a number of cognitive processes in a student’s brain, such as attention and focus.  The EEG of the signal during the exercises are analyzed to determine a baseline of the student.  They can be compared to EEG databases of normal population of individuals with the same age, gender and demographics as the student under 
U.S. Patent Application Publication No. 2014/0228701 (Chizeck)(previously cited) discloses a brain-computer interface anonymizer in which brain neural signals can be collected that were generated in response to various stimuli.  The brain neural signals can be collected as a number of time series.  Each time series can represent voltages, or other electrical characteristics, over time, where the voltages can be generated by neurons of a human brain as brain neural signals, and where the brain neural signals can be collected by electrode(s) of the brain-computer interface located over specific portion(s) of the human brain.  During calibration, the time series of EEG signals can represent repeated actions; e.g., EEG signals captured after a brain-computer interface user was presented with a sequence of stimuli. The EEG signals can be segmented into time-based trials, and then the signals for multiple trials averaged.
U.S. Patent Application Publication No. 2004/0162489 (Richards-Kortum)(previously cited) discloses that it is known to compare the retrospective accuracy of a model using the calibration set.

Claims 16-29 are allowable by virtue of their dependence from claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Matthew Kremer/
Primary Examiner, Art Unit 3791